983 F.2d 1085
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.David H. BROWN, Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.
No. 92-3441.
United States Court of Appeals, Federal Circuit.
Oct. 14, 1992.

Before ARCHER, Circuit Judge, BENNETT, Senior Circuit Judge, and SCHALL, Circuit Judge.
ARCHER, Circuit Judge.

ORDER

1
The Department of the Treasury moves to dismiss David H. Brown's petition for review because it was untimely filed.   Brown has not filed a response.


2
As reflected by the certified return receipt, Brown's attorney received a copy of the Merit Systems Protection Board's final decision on April 20, 1992.   Brown's petition for review was received by the court thirty-one days later, On May 21, 1992.   Pursuant to 5 U.S.C. § 7703(b)(1), a petition for review must be filed within 30 days after the date notice of the final decision is received.   In  Monzo v. Department of Transportation, 735 F.2d 1335, 1336 (Fed.Cir.1984), we stated that the "30-day period for appeal is statutory, mandatory, jurisdictional, and bars the claim here."   Accord Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991) (petition for review dismissed for failure to comply with 30-day statutory deadline).   Because the petition was not filed within the 30-day period, the petition must be dismissed.


3
Accordingly,

IT IS ORDERED THAT:

4
Treasury's motion to dismiss is granted.